Citation Nr: 0609449	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-16 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Health Central, on August 7, 2002, pursuant to 
the "Millennium Bill Act."


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1961 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs Medical 
Center (VAMC) in Tampa, Florida.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The current record reflects that an undated letter which 
generally addressed the VCAA was sent to the veteran.  
However, the veteran was not apprised of the specific 
information and evidence necessary to support his claim, nor 
was he advised to submit everything in his possession 
pertaining to his claim.

In addition, the record currently before the Board is 
incomplete.  The veteran's May 2003 notice of disagreement 
clearly consisted of more than one page.  However, the file 
does not contain more than one page, and the Board is unable 
to fully assess the veteran's argument.  The complete notice 
of disagreement should be associated with the claims file.  

Of record is the administrative decision regarding the Health 
Care Act.  It was noted that services were provided on August 
7, 2002.  However, it was concluded by the Chief Medical 
Officer that VA facilities were available the whole date of 
August 6.  The Board concludes that the issue is the 
availability on August 7, 2002.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should forward to the veteran 
a letter with respect to the issue on 
appeal that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b), to 
include notice that the veteran should 
submit any pertinent evidence in its 
possession.  The veteran should be given 
the appropriate amount of time to 
respond.

2.  The AOJ should obtain a complete copy 
of the veteran's notice of disagreement 
and the claim and associate them with the 
file.

3.  The AOJ should forward the file to 
the appropriate person to determine 
whether, at the time of the veteran 
presented to Health Central on August 7, 
2002, a VA or other Federal facility was 
feasible.  


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 

